FLETCHER, Chief Judge:
The appellant successfully1 petitioned this court to review his conviction for larceny, wrongful appropriation, and burglary with intent to commit larceny.2 The first two crimes were charged under Article 121, Uniform Code of Military Justice, 10 U.S.C. 921; the third under Article 129, U.C.M.J., 10 U.S.C. 929.
There is no dispute over the facts surrounding the confessions3 upon which ap*149pellant’s conviction is based. The appellant was taken to CID Agent Kurtzrock’s office for interrogation regarding specification 2 of Charge I (alleging wrongful appropriation of 2 rings).
While the appellant was in an interrogation room, the agent was confronted by Richard Lovelace, a civilian attorney representing the appellant in other matters, who announced that he considered himself “counsel for him (appellant) generally.” Neither was appellant informed of the presence of Lovelace, nor was the latter’s request to see his client honored.
After an advisement of rights under Article 31, U.C.M.J. and United States v. Terapia, 16 U.S.C.M.A. 629, 37 C.M.R. 249 (1967), appellant stated he neither wanted an attorney, nor did he wish to discuss his rights with anyone and thereupon executed a waiver of rights. A confession was taken by the CID agent and only then was Lovelace permitted to consult his client.
Some five days later the appellant was interrogated regarding specification one of Charge I and the single specification under Charge II. Again his constitutional rights were explained and the accused executed the waiver and gave a statement.
In answer to questions elicited at trial from the CID agent regarding this later statement by accused the agent responded thus:
Q. Ok. Did he appear to understand his rights?
A. Yes, sir,-he did.
Q. What was his answer to you?
A. His answer to me was my lawyer told me not to tell you anything, Mr. Kurtzrock, but I could care less; I’m going to tell you what — I don’t care what my lawyer said.
Q. Ok. And did he, did he request his lawyer be present while he told you? A. No, sir, he did not.
As we view the granted issue, it has two considerational aspects. First, was the denial to civilian counsel of the opportunity to converse with his client prior to the first interrogation a denial of appellant’s Sixth Amendment rights, rendering the first confession inadmissible? Secondly, may an individual, after conference with his attorney, waive his presence at an interrogation? We answer both questions affirmatively.
We adopt the able separate opinion (except for the first and last paragraphs) which Judge Costello filed when the Court of Military Review decided this case. It is reported at 3 M.J. 572-75. This opinion properly resolved the first question to which we have just referred.
Turning to the facts surrounding the second interrogation, we see that the appellant not only had the privilege of advice of his counsel, but knowingly, intelligently and voluntarily waived his privilege against self-incrimination. This is consistent with Article 31, UCMJ, and United States v. Tempia, supra. Compare United States v. Hill, 5 M.J. 114, 116 (C.M.A.1978) (Fletcher, C. J., dissenting). Thus this second confession was properly admitted.
The decision of the United States Army Court of Military Review is reversed. The finding of guilty of specification 2 of Charge I is set aside, and that specification is dismissed. The record is returned to the Judge Advocate General of the Army for resubmission to the Court of Military Review for reassessment of the sentence based on the remaining offenses.
\Judge PERRY concurs.

. The granted issue was phrased in terms of whether the United States Army Court of Military Review erred in finding that failure to afford civilian counsel access to appellant during two interrogations did not render appellant’s written and oral statements involuntary.


. The findings resulted in a bad-conduct discharge, confinement at hard labor for 4 months, and forfeiture of $200 pay per month for 4 months. Approval by the convening authority and affirmance by the Court of Military Review followed.


. These Prosecution Exhibits 4 and 5 constituted the primary evidence against appellant.